OPINION
DIES, Chief Justice.
In the trial court, Appellee John R. Tom-linson, as Plaintiff, sued Appellant Chemical Engineering Services, Inc. d/b/a Dril-pac Management, for money allegedly owed by Drilpac to Tomlinson pursuant to an assignment of a mineral lease from Tomlinson to Drilpac and an operating agreement to which Tomlinson and Drilpac were parties. In a contested preliminary hearing to the court, the court appointed Tomlinson as receiver, and Drilpac has perfected appeal to this court. Appellant has filed a brief, but Appellee has not.
TEX.CIVPRAC. & REM.CODE ANN sec. 64.021 (Vernon 1986) provides in part:
“(a) To be appointed as a receiver for property that is located entirely or partly in this state, a person must:
* * * * * ♦
“(2) not be a party, attorney, or other person interested in the action for appointment of a receiver.”
It is obvious that this statute disqualifies Appellee from being appointed receiver. Appellant’s sole point of error is sustained. The order of the trial court is reversed and vacated.
Reversed.